Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 recites “a third transistor electrically connected between the first node and a first voltage terminal, the third transistor comprising a gate electrode electrically connected to the first voltage terminal”, in lines 9-11, 7-9, respectively, is not as describe in the specification and/or fig. 6. However, paragraph [0100] describe that “The third transistor TR3 is connected between the first node N1 and the second voltage terminal V2 and includes a gate electrode connected to the second voltage terminal V2”.
Claims 6, 16, recites “a fourth transistor connected between the gate output terminal and a second voltage terminal for receiving a second voltage”, in lines 2-3, is not as described in specification and/or fig. 6. However, paragraph [0101] describes that “The fourth transistor TR4 is connected between the gate output terminal OUT and the first voltage terminal V1 and includes a gate electrode connected to the second clock terminal CK2”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US2015/0356909).
Regarding claims 1, 10, 11, Lim et al. 2015/0356909, fig. 3, discloses a gate driving circuit comprising: a plurality of driving stages, each driving stage configured to provide a gate signal to a corresponding gate line among a plurality of gate lines, wherein each of the plurality of driving stages comprises: a first transistor (Tr1, first transistor Tr1 by the voltage that is applied to the Q node) electrically connected between a first clock terminal (CK, [0112] Each clock input terminal CK may be applied with a clock signal) and a gate output terminal (OUT), the first transistor comprising a gate electrode electrically connected to a first node (Q), the first clock terminal to receive a first clock signal (CK); a second transistor (511, [0159] First, the input unit 511 includes at least one transistor (e.g., a fourth transistor Tr4 and/or a (4-1)th transistor Tr4-1), a first electrode and a gate electrode of the fourth transistor Tr4 are both coupled (diode-connected) to a first input terminal IN1, and a second electrode is coupled to a Q node (hereinafter also referred to as a first node) configured to transmit a first carry signal to the first node (Q); and a third transistor (515 (Tr3)) electrically connected between the first node (Q) and a first voltage terminal (Vin), the third transistor comprising a gate electrode electrically connected to 
Regarding claims 2, 12, discloses the gate driving circuit of claim 1, wherein the first voltage is changed from vin first level to a second level different from the first level during an initialization mode (see [0121] The low voltage VSS is applied to the voltage input terminal Vin. [0122] The low voltage VSS may be variously changed depending on the exemplary embodiments. [0123] In an exemplary embodiment, the low voltage VSS may be about −10 volts (V), for example; [0249] The signal controller 600 provides signals including a first clock signal CKV1, a second clock signal CKVB1, a third clock signal CKV2, a fourth clock signal CKVB2, scan start signals STVP1 and STVP2, and a signal for supplying a specific level of low voltages VSS1 and VSS2).
Regarding claims 3, 9, Lim et al. discloses the gate driving circuit of claim 1, wherein the first voltage is changed to sequentially have a first level, a second level different from the first level, and the first level during an initialization mode ([0087] When being applied with the first clock signal CKV1, the second clock signal CKVB1, a first scan start signal STVP1, and the low voltage VSS, the first gate driver 500 generates a gate voltage including a gate-on voltage or gate-off voltage, and sequentially applies the gate voltage to odd-numbered gate lines (e.g., G1, G3, . . . , and G2n+1). When being applied with the third clock signal CKV2, the fourth clock signal CKVB2, a second scan start signal STVP2, and the low voltage VSS, the second gate driver 550 generates the gate voltage including a gate-on voltage or gate-off voltage, and sequentially applies the gate voltage to 
Regarding claims 4, discloses the gate driving circuit of claim 3, wherein the first clock signal has a low level during the initialization mode see fig. 5, [0222] At a time t5, as the second clock signal CKVB1 decreases to the low level, the voltage of the Q node decreases (Even when the voltage of the Q node decreases, the voltage of the gate voltage output terminal OUT is converted to the low level of the second clock signal CKVB1, since a predetermined level of voltage is received by the gate electrode of the first transistor Tr1. In other words, at the time t5, since the voltage of the Q node decreases to the voltage level that allows the first transistor Tr1 to operate, the second clock signal CKVB1 converted to the low level is applied to the first electrode of the first transistor Tr1).
Regarding claim 5, Lim et al. discloses the gate driving circuit of claim 3, wherein the third transistor is configured to transmit the first voltage to the first node when the first voltage has the second level (fig. 5, pars. 166, 186, 189, 192, 238, 240).
Regarding claims 6, 13, 16, Lim et al., discloses the gate driving circuit of claim 1, wherein each of the plurality of driving stages further comprises a fourth transistor (fig. 3, TR8) connected between the gate output terminal (CRout) and a second voltage terminal (Vin) for receiving a second voltage (Vin), the fourth transistor comprising a gate electrode connected to a second clock terminal for receiving a 
Regarding claim 8, fig. 1, Lim et al. discloses a display device comprising: a display panel (100) comprising a plurality of pixels(PX) respectively connected to a plurality of data lines (D1-Dm) and respectively connected to a plurality of gate lines (G1-G2n); a data driving circuit (450, 460) configured to drive the plurality of data lines; a gate driving circuit (500, 550) configured to drive the plurality of gate lines; a timing controller configured to receive an image signal and a control signal (600), control the data driving circuit and the gate driving circuit to display an image on the display panel, and output a gate pulse signal; and a voltage generating circuit configured to output a first clock signal and a first voltage in response to the gate pulse signal, wherein the voltage generating circuit is configured to change the first voltage such that the first voltage sequentially has a first level and a second level during an initialization mode, and the gate driving circuit comprises a plurality of driving stages, each driving stage configured to provide a gate signal to a corresponding gate line among the plurality of 
Regarding claims 14, 15, Lim et al., discloses the display device of claim 12, wherein the voltage generating circuit is configured to maintain the first clock signal and the second clock signal at a low level during the initialization mode; and wherein the voltage generating circuit is configured to maintain the second voltage at the first level during the initialization mode ([0228] After a time t7, when the second clock signal CKVB1 is converted to the high level, the voltage of the I node is also converted 
Regarding claims 18-20, Lim et al. the display device of claim 17, wherein the carry signal outputted from a j-th driving stage among the plurality of driving stages is provided to a carry input terminal of a (j+1)-th driving stage, wherein, j is a natural number; and/or the timing controller is configured to provide a start signal to the gate driving circuit during a driving mode; a first driving stage among the plurality of driving stages of the gate driving circuit is configured to receive the start signal through a carry input terminal (pars. 92-116, fig. 2, figs. 3, 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623